Citation Nr: 1625972	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative joint and disc disease of the lumbar spine, status post herniated disc removal.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1965 to August 1968.  He had additional active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Wisconsin Army National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, a travel board hearing was held before the undersigned in St. Paul, Minnesota.  A transcript of the hearing is available for review.  

The case was remanded by the Board in March 2015 for further development of the evidence.  Some of the development was accomplished, but it is found that this raises additional matters such that the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Veteran contends that service connection is warranted for residuals of a back injury that he sustained while on reserve duty, which required surgical correction in 1976.  Review of the record shows that the Veteran was afforded a VA examination in October 2010 in order to ascertain whether the injury described by the Veteran could have led to the laminectomy surgery that was performed.  The examiner stated that an opinion could not be rendered without resorting to speculation.  The rationale included that a witness statement to the injury did not include the date that it occurred.  Subsequent to this examination, additional statements from witnesses to the event and its aftermath, including a statement from the Veteran's spouse, have been received.  Also received was documentation that the Veteran was performing INACDUTRA in September 1976, when the accident occurred.  In view of the evidence added to the record subsequent to the October 2010 examination and to afford the Veteran every consideration, the Board finds that an additional medical opinion should be obtained prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran claims folder to be returned to the examiner who examined the Veteran in 2010 for a supplemental opinion.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the back surgery that the Veteran underwent in 1976 is related to and consistent with the injury he sustained in September 1976 while on INACDUTRA.  If the examiner is not available, the case should be referred to another examiner for the requested opinion.  If it is determined that another examination is necessary, the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

